Citation Nr: 1416611	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating, in excess of 20 percent, for prostate cancer, status post radiation therapy.

2. Entitlement to an increased rating, in excess of 20 percent, for lumbar spine degenerative disc disease with lumbosacral strain.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and His Daughter

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision the RO granted an increase to 10 percent for the prostate cancer, status post radiation therapy, effective February 22, 2006, and an increase to 20 percent for the prostate cancer, status post radiation therapy effective from April 19, 2007.  The Veteran's 20 percent rating for degenerative disc disease of the lumbar spine was continued. 

Because the Veteran indicated that he was seeking a rating in excess of 20 percent, the matters remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). Although the Veteran withdrew the issue of an increased rating for a back disorder during the hearing, he later withdrew his request and that claim remains in appellate status. 

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, the competent and probative evidence of record approximates findings that the Veteran experiences urinary frequency in approximately one hour intervals, wears absorbent materials that need to be changed four to five times a day, and voids five times per night.

2. With resolution of the doubt in the Veteran's favor, the competent and credible evidence of record approximate findings that the Veteran's lumbar spine disability is manifested by favorable ankylosis in the thoracolumbar spine.

3. With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service connected degenerative disc disease of the lumbar spine and residuals of prostate cancer, status post radiation therapy are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating of 60 percent, but no greater, for residuals of prostate cancer, status post radiation therapy, have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 7527 (2013).

2. The criteria for a rating of 40 percent, but no greater, for a lumbar spine disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2013).

3. The criteria for a TDIU are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

In July 2007, the RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, multiple lay statements, and multiple VA examination reports.

The Veteran was provided with a VA examinations in August 2007. The undersigned has carefully considered the results of the examination in view of the observations made at the March 2014 personal hearing, where the Veteran was unknowingly observed by the undersigned (before, during, and after the hearing as well when the Veteran was exiting the building of the hearing site), to be experiencing significant diminution of movement and guarding of back function which is not contemplated by the examination report. 

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the March 2014 Travel Board hearing, the undersigned Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims. The Veteran was asked about and provided testimony regarding the severity of his current conditions. 

Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's March 2014 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims. The Board finds that any error in notice provided during the Veteran's hearing constitutes harmless error. See 38 C.F.R. § 20.1102. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

All relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2013). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, VA must consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Prostate Cancer, Status Post Radiation Therapy

The Veteran's service-connected prostate cancer, status-post radiation therapy, is rated as 20 percent disabling under Diagnostic Code 7528-7527. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

The Veteran contends that his condition has worsened over time and is now much more severe than the currently assigned 20 percent rating. The Board finds that the Veteran's genitourinary dysfunction is more severe than the current rating and as such more closely approximates a rating of 60 percent under Diagnostic Code 7528-7527.

Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating. 38 C.F.R. § 4.115b , Diagnostic Code 7528. Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b , Diagnostic Code 7528. Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities. 38 C.F.R. §§ 4.14 , 4.115a.

Diagnostic Code 7527 pertains to prostate gland injures, infections, hypertrophy, postoperative residuals and applicable disorders should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction under the Ratings of the Genitourinary System is to be rated based on urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a .

A 20 percent evaluation is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence (urine leakage) requiring the use of absorbent materials which must be changed less than 2 times per day. 38 C.F.R. § 4.115a. A 40 percent evaluation is assigned for urine leakage requiring the use of absorbent materials which must be changed 2 to 4 times per day. Id. A maximum 60 percent evaluation is assigned for urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

With regard to urinary frequency, a 10 percent evaluation is assigned for daytime voiding with an interval that is between two and three hours or when there is awakening to void two times per night. 38 C.F.R. § 4.115a. A 20 percent evaluation for daytime voiding with an interval that is between one and two hours or awakening to void three to four times a night. Id. A 40 percent disability rating is assigned for daytime voiding with an interval that is less than one hour, or; with awakening to void five or more times per night. Id.

The Veteran was afforded a VA examination in August 2007. The Veteran reported nocturia of four times a night and daytime frequency of every two hours. The examiner noted that the Veteran had urgency and dribbling that required no pad.

However, during the pendency of time between that examination and his hearing before the undersigned, it appears that the disability picture worsened The Veteran and his daughter reported at the hearing that he had leakage 4 to 5 times a day and had frequency of approximately once an hour during the day and nocturia 5 times a night. 

With consideration of the above, the Board finds that the Veteran's prostate cancer, status-post radiation therapy warrants a higher rating than the currently assigned 20 percent rating. The Veteran and his daughter testified to facts tantamount to a finding that he has to wear absorbent materials and that there is leakage 4 to 5 times a day which more closely approximates a 60 percent rating under voiding dysfunction, the maximum rating under Diagnostic Code 7527. Therefore, the Board finds that a 60 percent rating on a schedular basis is therefore warranted and is appropriate for the entire appeal period. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease of the Lumbar Spine with Lumbosacral Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran's lumbar spine degenerative disc disease is currently rated as 20 percent disabling. The Veteran contends that an increased compensable evaluation for his service-connected lumbar spine disability is warranted due to such symptoms as increased pain and limitation of motion. The preponderance of the evidence is in favor of a finding of entitlement greater than 20 percent, and the appeal will be granted.

Diagnostic Codes 5237 through 5243 are applicable to the spine. The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, a summary of which is as follows:

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See Id. at Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. See Id. at Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees. See Id. at Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See Id. at Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments. See Id. at Note (6).

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation. A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Veteran was afforded a VA examination in August 2007. The examination report noted that the Veteran complained of stiffness and increasing pain and limitation of motion. Upon examination the Veteran exhibited forward flexion to 75 degrees, extension to only 14 degrees. Left lateral rotation was to 24 degrees and right lateral rotation was to 28 degrees. Bilateral lateral flexion was limited to 12 degrees. The examiner noted that the Veteran avoided fast repetitive motions in all planes and that there was pain when sitting and standing for more than 20 minutes. The Veteran stated at his March 2014 hearing that the doctor pressed on his back in order to make him bend further than he could on his own. The Veteran said that is was painful and made the readings inaccurate with regard to how well he could actually move. 

The law is well settled that in determining the probative value of evidence, including its credibility, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the claimant.  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (observing that in case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellant's own personal interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest in the outcome of a proceeding "may affect the credibility of testimony it does not affect competency to testify." (citations omitted).  



While unknown to the Veteran, the undersigned observed him before, during and after the hearing. Throughout, the Veteran's movements were extremely guarded. He had problems walking, moving to a sitting position and rising to a stand. It was obvious that he had extreme limitation of motion as a result of pain despite the fact that he stated that was actually a good day for him, that he was more flexible than usual. 

The Veteran provided records from his treating physician which noted that his pain was not manageable without the use of over-the-counter medications, adjunctive therapies including minimally invasive procedures such as trigger point injections that included steroids (cortisone) to help his severe pain and discomfort. The physician also stated that the Veteran used a topical medication that was specifically massaged into the painful area.

The Veteran also reported at his hearing that he had to see the chiropractor every seven to ten days to manipulate his back or it would stiffen to the point that he could barely move. 

In consideration of the testimony provided at the Veteran's March 2014 Travel Hearing as well as private treatment records, the Board finds that the Veteran meets the criteria for a 40 percent rating for his degenerative disc disease of the lumbar spine. The Veteran's limitation of motion is so severe at times as to equate to favorable ankylosis of the entire thoracolumbar spine. As there is no evidence that the Veteran has unfavorable ankylosis, the Veteran is not entitled to a higher rating than 40 percent. See 38 C.F.R. §4.71a, Diagnostic Code 5237.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability and residuals of prostate cancer with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disabilities. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted, especially when also realizing that a TDIU is being additionally granted in this decision. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2013).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grants of increased ratings in this decision, the Veteran is service-connected for degenerative disc disease of the lumbosacral spine with lumbosacral strain, evaluated as 40 percent disabling; residuals of prostate cancer, with status post radiation therapy, evaluated as 60 percent disabling; and erectile dysfunction associated with residuals of prostate cancer, status post radiation therapy, evaluated as noncompensable; with a combined evaluation of 80 percent. The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU. See 38 C.F.R. § 4.16(a). Thus, the Veteran is eligible to receive TDIU benefits.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities. The evidence of record indicated that the Veteran had frequency of every hour and the need for absorbent materials as well as favorable ankylosis in his back. The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable. In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted. 38 C.F.R. § 4.16 (2013).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). In this instance the severity of the Veteran's degenerative disc disease of the lumbar spine and residuals of prostate cancer, status post radiation therapy more closely approximate the increased ratings of 40 percent and 60 percent respectively and therefore an increased rating is granted in both claims. The preponderance of the evidence also indicates that the Veteran is entitled to a TDIU. 

(CONTINUED ON NEXT PAGE)




ORDER

An increased rating, of 60 percent, but no higher, for prostate cancer, status post radiation therapy is granted.

An increased rating, of 40 percent, but no higher, for lumbar spine degenerative disc disease is granted.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


